teDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as obvious over Chinese patent application publication no. 103866345 (hereinafter called Saeki).

Saeki discloses an electrolyzed water production device producing electrolyzed water including hypochlorous acid by electrolyzing water including chloride ions, the electrolyzed water production device comprising: an electrolytic cell, the water passing through the electrolytic cell; and electrodes 2 and 4 provided inside the electrolytic cell (see Fig. 1(A) and 1(B); and paragraphs 0027 and 0028), the electrode including a catalyst layer, the catalyst layer including iridium oxide, tantalum oxide, and rhodium oxide, in the catalyst layer, a proportion of a number of rhodium atoms included in the rhodium oxide to a sum of a number of iridium atoms included in the iridium oxide, a number of tantalum atoms included in the tantalum oxide, and the number of rhodium atoms being 30% (see examples 5 and 6 in Table 1 shown in paragraph 0080 and the translated Table 1 legends shown on page 21). The rhodium proportion of 30% shown in examples 5 and 6 in Table 1 is close to the claimed range of 31-60%. Saeki further teaches that in example 6 shown in Table 1, the iridium content in the catalyst layer is 28 mol % and the tantalum content in the catalyst layer is 42 mol % (see example 6 in Table 1 shown in paragraph 0080 and the translated Table 1 legends shown on page 21), thus teaching that a ratio of the number of tantalum atoms to the number of iridium atoms is 1.5 which overlaps the claimed range of claim 2 and is close to the claimed range of claim 3.

Saeki further teaches that having rhodium in the catalyst layer can increase electrode life and the catalyst function (see paragraph 0066), thus showing that the rhodium proportion in the catalyst layer is a result-effective variable. Saeki further teaches that adding tantalum to the catalyst layer improves electrode stability and electrode life, thus showing that the proportion of tantalum to iridium in the catalyst layer is a result-effective variable. Generally, modification of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) " (see MPEP 2144.05 (II)(A)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as obvious over US pre-grant patent publication no. US 2012/0144574 or its corresponding granted US patent no. US 9,328,497 (hereinafter called Morotomi) (the citations in the rejection below refer to US patent no. US 9,328,497), in view of Chinese patent application publication no. 103866345 (hereinafter called Saeki). 

Regarding claim 5, Morotomi discloses a sanitary washing device 100, comprising an electrolyzed water production device 450, and a flow regulating valve 471 provided downstream of the electrolyzed water production device 450 (see Fig. 1 and 2; and column 3, lines 3-6, 47-49, and 61-65).
Morotomi does not disclose that the electrolyzed water production device is according to claim 1.
Saeki discloses an electrolyzed water production device producing electrolyzed water including hypochlorous acid by electrolyzing water including chloride ions, the electrolyzed 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Morotomi by adapting the electrolytic cell taught by Saeki to the needs of the apparatus taught by Morotomi by routine experimentation. The person with ordinary skill in the art would have been motivated to make this modification, because Saeki teaches that the electrode taught by Saeki has long service life at high current density and high frequency operation condition (see paragraph 0006).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). 

Regarding claim 6, Morotomi discloses a sanitary washing device 100, comprising an electrolyzed water production device 450, and a washing nozzle 473 provided downstream of the electrolyzed water production device 450, and a nozzle wash chamber 478 configured to sterilize or wash the outer perimeter surface of the washing nozzle (see Fig. 1 and 2; and column 3, lines 3-6, 38-44, and 47-49).
Morotomi does not disclose that the electrolyzed water production device is according to claim 1.
Saeki discloses an electrolyzed water production device producing electrolyzed water including hypochlorous acid by electrolyzing water including chloride ions, the electrolyzed water production device comprising: an electrolytic cell, the water passing through the electrolytic cell; and electrodes 2 and 4 provided inside the electrolytic cell (see Fig. 1(A) and 1(B); and paragraphs 0027 and 0028), the electrode including a catalyst layer, the catalyst layer including iridium oxide, tantalum oxide, and rhodium oxide, in the catalyst layer, a proportion of 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Morotomi by adapting the electrolytic cell taught by Saeki to the needs of the apparatus taught by Morotomi by routine experimentation. The person with ordinary skill in the art would have been motivated to make this modification, because Saeki teaches that the electrode taught by Saeki has long service life at high current density and high frequency operation condition (see paragraph 0006).
Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). 

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert in the paragraph spanning pages 5 and 6 of their communication dated 10/28/2021 that while in the process taught by Saeki, rhodium oxide directly contributes to the production of chlorine, but in the claimed invention, rhodium oxide does not directly contribute to the production of chlorine. Applicants' arguments are not persuasive, because both processes electrolytically generate chlorine using similar electrodes. It is unreasonable to expect that rhodium oxide would behave differently in similar processes. Further, the range of 31-60% is too close to the disclosed rhodium content range of 3-30%. It has been held by the courts that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). Further, it has also been held by the courts that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

References of Interest

Japanese patent application publication no. JP 2009052069 (hereinafter called Shigeki) is cited, but has not been applied. The reference is pertinent to all the claims.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795